MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                   Oct 22 2019, 9:10 am
court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher J. Petersen                                  Curtis T. Hill, Jr.
Goshen, Indiana                                          Attorney General of Indiana

                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

David C. Hunt,                                           October 22, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3102
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff.                                      Bowers, Judge
                                                         Trial Court Cause No.
                                                         20D02-1709-F5-238



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019                     Page 1 of 7
                                            Statement of the Case
[1]   Hunt appeals after a jury trial from his conviction for escape as a Level 5
                 1
      felony. He challenges the sufficiency of the evidence supporting his conviction,

      specifically challenging the evidence that he had the requisite mens rea for the

      offense. We affirm.


                                                     Issue
[2]   Hunt presents one issue for our review, which we restate as the following

      question: Did Hunt have the requisite mens rea to commit escape as a Level 5

      felony?


                                   Facts and Procedural History
[3]   At the beginning of May 2017, Hunt was sentenced in Elkhart Superior Court

      to serve a portion of incarceration at the Elkhart County Work Release Center,

      which is operated by the Elkhart County Community Corrections program. A

      new arrival at the facility meets with their case manager within 48 hours upon

      arrival. Case managers ensure that inmates have the proper identification to

      work and make arrangements to release the inmates to acquire identification

      from the Bureau of Motor Vehicles and the Social Security Administration.

      Inmates are not released from the work release facility during the first seven

      days of their arrival.




      1
          Ind. Code § 35-44.1-3-4 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019   Page 2 of 7
[4]   Hunt’s case manager was Cammi Waggoner. She gave him passes to leave the

      facility on July 13 and July 14, 2017. Standard policy at the facility involves

      logging the passes into the computer system, a task done directly by the case

      manager. That allows for the passes not to be recorded on paper and for other

      employees at the facility to access the information via the computer. More

      specifically, Hunt was to go to the BMV on July 13, 2017, and to the Social

      Security Administration office on July 14, 2017. Waggoner communicated the

      terms of these releases to Hunt. She did not issue a pass for Hunt to leave the

      facility on July 12, 2017 and never met with Hunt thereafter.


[5]   On July 12, 2017, Hunt showed up at the front desk where Jeff Yaddow, a

      security officer, was working at the Elkhart County Work Release Center. One

      of Yaddow’s duties was to allow inmates to leave the center to go to work or

      other appointments such as getting identification cards at the BMV.


[6]   Hunt asked to be released on a pass. Yaddow scanned Hunt’s identification

      card and saw that the computer indicated there was an error. In other words,

      Hunt was not authorized to leave. Yaddow told Hunt that he needed to speak

      with his case manager, Waggoner, because the computer did not show that

      Hunt was authorized to leave on that day. Yaddow never told Hunt that he

      had permission to leave.


[7]   Yaddow did tell Hunt that, as a courtesy, he would release Hunt’s property that

      had been transferred from the county jail. Normal procedure was that personal

      property could be left in a locker in the locker room and was not allowed in the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019   Page 3 of 7
       living areas of the facility. Yaddow told Hunt that he would have to perform a

       search of Hunt before he could return from the locker room area to the living

       areas of the facility in order to contact Waggoner. Another officer replaced

       Yaddow at the front desk while Yaddow took a short break.


[8]    After his break was over, Yaddow returned with Hunt’s property. Yaddow

       then realized he had forgotten to have Hunt sign a form stating that the

       property had been released to Hunt. Yaddow retrieved the form, had Hunt sign

       it, and Hunt then took his belongings to the locker room.


[9]    Inmates at the Elkhart work release facility use an exit in the locker room to

       leave the facility. Inmates typically approach the front desk, state their name,

       and explain the purpose of leaving the facility. The officer at the desk would

       then open a door, which permitted inmates to come up to the front desk and

       hand over their identification to be scanned. Once the inmate was cleared for

       release, they would go to the locker rooms, obtain the property needed for the

       day, and would leave through the exit door. The exit was locked, and inmates

       would say “door” when they were ready to leave the facility. At that point the

       door, which was not within the view of the officer at the desk, would be

       unlocked and the inmate would leave.


[10]   Yaddow did not realize that Hunt had left the facility until later that afternoon

       when he conducted a head count of the inmates. Yaddow informed his

       supervisor about the situation and later confirmed with Waggoner that she had




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019   Page 4 of 7
       not given Hunt authorization to leave the facility on July 12, 2017. Hunt did

       not return to the work release facility. He was apprehended thirty days later.


[11]   On September 21, 2017, the State charged Hunt with escape, as a Level 5

       felony. After a jury trial was held on October 23, 2018, the jury found Hunt

       guilty as charged. Hunt’s sentencing hearing was held on December 3, 2018.

       Hunt was sentenced to three years in the Indiana Department of Corrections,

       with no portion of the sentenced suspended to probation. Hunt now appeals.


                                    Discussion and Decision
[12]   Hunt challenges the sufficiency of the evidence supporting his conviction.

       More specifically, Hunt challenges the sufficiency of the evidence that he

       intended to escape lawful detention. He argues that, at best, the evidence

       establishes that he had the requisite mens rea to fail to return from lawful

       detention, a less severe offense than escape.


[13]   When we review a challenge alleging that the evidence is insufficient to support

       the conviction, we consider only the probative evidence and reasonable

       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). The factfinder’s role and not the appellate court’s role is to assess

       witness credibility and weigh the evidence to determine whether the evidence is

       sufficient to warrant a conviction. Id. It is the “jury’s exclusive province to

       weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124 126 (Ind. 2005)

       (quoting Alkhalidi v. State, 753 N.E.2d 625, 627 (Ind. 2001)).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019   Page 5 of 7
[14]   Indiana Code section 35-44.1-3-4(a) provides in pertinent part that “[a] person,

       except as provided in subsection (b), who intentionally flees from lawful

       detention commits escape, a Level 5 felony.” On appeal, Hunt’s only challenge

       is to the sufficiency of the evidence that he acted intentionally.


[15]   Indiana Code section 35-41-2-2(a) (1977) provides that a person “engages in

       conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious

       objective to do so.” “The mens rea element of a crime ‘may be proven by

       circumstantial evidence alone, and may be inferred from the facts and

       circumstances of each case.’” McMiller v. State, 90 N.E.3d 672, 675 (Ind. Ct.

       App. 2017) (quoting Baxter v. State, 891 N.E.2d 110, 121 (Ind. Ct. App. 2008)).


[16]   The evidence most favorable to the verdict shows that Hunt presented his

       identification card to Yaddow on July 12, 2017, and was told that he did not

       have permission to leave the facility on that date. He was allowed to store

       some of his personal items in a locker, as a courtesy. However, at no time was

       he told that he could leave. Further, Yaddow told him that after he placed his

       items in the locker, Yaddow would have to search Hunt before allowing him to

       return to the living area and meet with Waggoner. Hunt never returned to talk

       with Waggoner before leaving the facility. Hunt was apprehended thirty days

       later. Indeed, in his closing statement, Hunt argued that he “left because [he]

       was tired of being there.” Tr. Vol. 2, p. 105.


[17]   On appeal, Hunt argues as he did at trial that he had received a pass from

       Waggoner to leave the facility on July 12, 2017. He further claims that he


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019   Page 6 of 7
       would not have been issued boots to wear outside the facility if he had not

       received a pass to leave that day. He also argues that there had been a

       misunderstanding between him and Waggoner.


[18]   Hunt’s arguments on appeal are merely requests to reweigh the evidence, a task

       we shall not undertake. The evidence is sufficient to support his conviction.


                                                Conclusion
[19]   In light of the foregoing, we affirm Hunt’s conviction, finding that there is

       sufficient evidence to support it.


[20]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3102 | October 22, 2019   Page 7 of 7